Exhibit 10.2
AMENDMENT AND RESTATEMENT OF
EMPLOYMENT LETTER
AMENDMENT AND RESTATEMENT, dated as of September 24, 2008 (this “Amended and
Restated Employment Letter”) of EMPLOYMENT LETTER, dated as of March 21, 2007
(the “Employment Letter”) between A.C. Moore Arts & Crafts, Inc., a Pennsylvania
corporation (“Company”), and Michael G. Zawoysky (“Executive”).
R E C I T A L S:
WHEREAS, Company and Executive have mutually agreed that the Employment Letter
be amended and restated in its entirety, as set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, it is agreed as follows:
1. Change of Control. The Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined in Appendix I) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives if a Change of
Control occurs, paragraphs 3 through 11 of this Amended and Restated Employment
Letter (except paragraph 8 which shall continue) shall be superseded by
Appendix I.
2. Effectiveness. This Amended and Restated Employment Letter shall be become
effective as of the date hereof.
3. Title. Your title will be Executive Vice President and Chief Financial
Officer. You will report directly to the Chief Executive Officer.
4. Base Salary. Your annual base salary will be $250,000, payable in regular
installments in accordance with the Company’s general payroll practices. Your
base salary will be subject to review annually. Your first performance and
salary review is currently anticipated to be in May 2009 and thereafter your
performance and base salary will be reviewed annually on a schedule consistent
with the Company’s practice for officers (such schedule currently contemplated
to be May of each year).
5. Annual Bonus Plan. During each calendar year beginning in 2008 in which you
continue to be employed by the Company, you will be entitled to participate in
the Company’s annual incentive bonus plan (the “Bonus Plan”) as administered and
determined by the Compensation Committee of the Board of Directors.

 

 



--------------------------------------------------------------------------------



 



6. Long-Term Incentive Compensation. You will be eligible to participate in the
Company’s long-term incentive plan as administered and determined by the
Compensation Committee of the Board of Directors. Pursuant to the Company’s 2007
Stock Incentive Plan (the “2007 Plan”), you will be granted 25,000 stock
appreciation rights (“SARs”) and 7,500 shares of performance accelerated
restricted stock (“PARS”) on the effective date of this Amended and Restated
Employment Letter. Pursuant to the 2007 Plan, the grant of the PARS and SARs
will be evidenced by, respectively, a Restricted Stock Agreement and a Stock
Appreciation Rights Agreement entered into between you and the Company.
7. Benefits. You will be entitled to receive benefits generally provided to
officers of the Company consistent with the Company’s practices, including
without limitation, the following:

  •   Medical, dental and prescription benefits.

  •   Life insurance equal to 1.5 times your annual base salary, with a maximum
amount of $450,000.

  •   Optional voluntary life insurance.

  •   Long-term disability benefits.

  •   Participation in the Company’s 401(k) plan.

  •   New Jersey short-term disability benefits.

  •   Vacation.

  •   Cell phone/blackberry.

  •   Reimbursement for business expenses/use of a corporate credit card.

8. Covenants.
(a) In consideration of the compensation to be paid to you as set forth in this
Amended and Restated Employment Letter, the sufficiency of which you hereby
acknowledge, you agree that for a period of twelve (12) months after termination
of your employment (the “Non-Compete Period”) you will not directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, or in any manner engage in any business competing with the
businesses of the Company or its subsidiaries (such businesses being the retail
sale of arts and crafts and related products), as such businesses exist or are
in process on the date of the termination of your employment, within a fifty
(50) mile radius of any geographic location in which the Company or its
subsidiaries engage in such businesses or actively plan to engage in such
businesses. Nothing herein shall prohibit you from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded and which competes with the businesses of Company and its
subsidiaries, so long as you have no direct or indirect active participation in
the business of such corporation.
(b) During the Non-Compete Period, you shall not directly or indirectly through
another person or entity (i) induce or attempt to induce any employee of the
Company or any subsidiary to leave the employ of the Company or such subsidiary,
or in any way interfere with the relationship between the Company or any
subsidiary and any employee thereof, (ii) hire an employee of the Company or any
subsidiary, or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
subsidiary to cease doing business with the Company or such subsidiary, or in
any way interfere with the relationship between any such customer, supplier,
licensee, licensor, franchisee, or business relation and the Company or any
subsidiary (including, without limitation, making any negative statements or
communications about the Company or its subsidiaries).

 

2



--------------------------------------------------------------------------------



 



(c) The provisions of this paragraph 8 will be enforced to the fullest extent
permitted by the law in the state in which you reside or are employed at the
time of the enforcement of the provision. If, at the time of enforcement of this
paragraph 8, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law. You agree that the
restrictions contained in this paragraph 8 are reasonable. In the event of the
breach or a threatened breach by you of any of the provisions of this paragraph
8, the Company, in addition and supplementary to other rights and remedies
existing in its favor, may apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event of an alleged breach or
violation by you of this paragraph 8, the Non-Compete Period shall be tolled
until such breach or violation has been duly cured.
9. Severance and Benefits Prior to a Change of Control. If your employment is
terminated at any time by the Company without cause prior to a Change of
Control, you will receive (i) severance payments in the amount of six
(6) months’ compensation at your then current rate, less any required
withholdings or authorized deductions, in equal monthly installments, plus (ii)
health insurance benefits pursuant to the Company’s programs as in effect from
time to time, to the extent you participated immediately prior to the date of
such termination (“Insurance Benefits”). Should you remain continuously
unemployed for six (6) months from the date of your termination, you will
receive an additional month of severance at your then current rate and Insurance
Benefits for each month after the six (6) months that you remain unemployed, up
to a maximum of six (6) additional months of severance at your then current rate
and Insurance Benefits. The total amount of severance to be paid to you pursuant
to this paragraph 9 shall not equal more than twelve (12) months’ compensation
at your then current rate. Likewise, Insurance Benefits will be provided to you
for no more than twelve (12) months following your termination date. You agree
to (a) actively seek employment in good faith and (b) notify the Company
immediately upon obtaining employment. Cause includes but is not limited to your
failure to perform substantially your duties with the Company as determined by
the Company or illegal conduct or gross misconduct in violation of the Company’s
Code of Ethical Business Conduct. No payment of any sum pursuant to this
paragraph 9 will be made unless and until you shall have executed and delivered
to the Company a release of any and all claims against the Company and its
subsidiaries (and their respective present and former officers, directors,
employees and agents), all in form and substance as provided by counsel to the
Company (the “Release”) and any waiting period or revocation period provided by
law for the effectiveness of the Release shall have expired without you having
revoked the Release.

 

3



--------------------------------------------------------------------------------



 



10. At Will. You may terminate your employment with the Company at any time and
for any reason whatsoever. Likewise, the Company may terminate your employment
at any time and for any reason whatsoever, with or without cause or advance
notice. This at-will employment relationship cannot be changed except in writing
signed by an officer of the Company so authorized.
11. No Confidences. During your employment, you shall not improperly use,
communicate, disclose, provide commentary regarding or make available any
proprietary information or trade secrets of any former employer or any other
person or entity to whom or to which you have any duty of confidentiality.
Further, you warrant that you shall not bring onto the Company’s premises or
transfer to the Company’s electronic media any documents or information that is
not generally known to the public, belonging to any former employer or other
person or entity to whom or to which you owe a duty of confidentiality unless
you have written consent from the former employer or other person or entity. You
acknowledge that you are taking employment with the Company and are agreeing to
all of the terms of this letter voluntarily and without any coercion or
restraint.
12. Other Agreements. Consistent with the Company’s practices, you will enter
into or have entered into agreements relating to confidentiality and arbitration
with the Company as a condition of your employment. With the exception of the
confidentiality and arbitration agreements, the letter agreement relating to
your retention award, as well as any agreements relating to equity grants to
you, this Amended and Restated Employment Letter replaces and supersedes any
prior agreements or offers previously provided to you by the Company.
13. Counterparts. This Amended and Restated Employment Letter may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same letter.
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Employment Letter to be duly executed and delivered as of the date first written
above.

            /s/ Michael G. Zawoysky     Date: September 24, 2008  EXECUTIVE     
      A. C. MOORE ARTS & CRAFTS, INC.
    Date: September 24, 2008  By:   /s/ Rick A. Lepley         President and
Chief Executive Officer   

 

4



--------------------------------------------------------------------------------



 



APPENDIX I
CHANGE OF CONTROL PROVISIONS
To Amended and Restated Employment Letter of Michael G. Zawoysky (“Executive”)
If a Change of Control (as defined in this Appendix I) of the Company occurs,
paragraphs 3 through 11 of the Amended and Restated Employment Letter (except
paragraph 8 which shall continue) shall be superseded by this Appendix I.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Effective Date.
For the purpose of this Appendix I, the “Effective Date” shall mean the date on
which a Change of Control (as defined in Section 2 of this Appendix I) occurs.
Anything in the Amended and Restated Employment Letter to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of the Amended and Restated Employment Letter and this Appendix I, the
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment.
2. Change of Control. For the purpose of this Appendix I and the Amended and
Restated Employment Letter, a “Change of Control” shall mean:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(i) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 2; or
(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

5



--------------------------------------------------------------------------------



 



(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
3. Employment Term. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of the Amended and Restated Employment
Letter and this Appendix I, for the period commencing on the Effective Date and
ending on the twelfth month anniversary of such date (the “Employment Term”).
Such period may be extended in writing by the mutual agreement of the Company
and Executive at any time prior to such anniversary.

 

6



--------------------------------------------------------------------------------



 



4. Terms of Employment.
(a) Position and Duties.
(i) During the Employment Term, (A) the Executive’s position, authority, duties
and responsibilities shall be at least commensurate in all material respects
with the most significant of those held, exercised and assigned to him at any
time during the 120-day period immediately preceding the Effective Date and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location less than 35 miles from such location.
(ii) During the Employment Term, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
Executive’s best efforts and Executive’s full business time and attention to the
business and affairs of the Company and its subsidiaries. During the Employment
Term it shall not be a violation of this Appendix I or the Amended and Restated
Employment Letter for the Executive to (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Appendix I and the Amended and Restated Employment Letter.
It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Executive prior to the Effective Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.
(b) Compensation.
(i) Base Salary. During the Employment Term, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Term, the Annual Base Salary shall be reviewed no
more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date. Any increase in Annual Base Salary shall not serve
to limit or reduce any other obligation to the Executive under the Amended and
Restated Employment Letter and this Appendix I. Annual Base Salary shall not be
reduced after any such increase and the term Annual Base Salary as utilized in
the Amended and Restated Employment Letter and this Appendix I shall refer to
Annual Base Salary as so increased. As used in this Appendix I, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.
(ii) Annual Bonus; Long-term incentive plan; Benefits. In addition to Annual
Base Salary, the Executive shall be awarded, for each calendar year ending
during the Employment Term, an annual bonus (the “Annual Bonus”) in cash at
least equal to the Executive’s bonus under the Company’s annual bonus plans or
any comparable bonus under any predecessor or successor plan or plans, for the
last full calendar year prior to the Effective Date (annualized in the event
that the Executive was not employed by the Company for the whole of such
calendar year). Each such Annual Bonus shall be paid no later than March 15th of
the calendar year next following the calendar year for which the Annual Bonus is
awarded. Executive will continue to be eligible to participate in the Company’s
long-term incentive plan as administered and determined by the Compensation
Committee of the Board of Directors and to be entitled to receive benefits
generally provided to officers of the Company consistent with the Company’s
practices.

 

7



--------------------------------------------------------------------------------



 



5. Termination of Employment.
(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
this Appendix I and the Amended and Restated Employment Letter of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Appendix I and the Amended and Restated Employment Letter, “Disability”
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full-time basis for 90 consecutive days as a result of incapacity
due to mental or physical illness which is determined to be total and permanent
by a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.
(b) Cause. The Company may terminate the Executive’s employment during the
Employment Term for Cause. For purposes of this Appendix I and the Amended and
Restated Employment Letter, “Cause” shall mean:
(i) the failure of the Executive to perform substantially the Executive’s duties
with the Company or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Chief Executive
Officer which specifically identifies the manner in which the Chief Executive
Officer believes that the Executive has not substantially performed the
Executive’s duties; provided however, that Executive shall have one opportunity
to cure the failure so identified for sixty days from the written demand, or
(ii) the engaging by the Executive in illegal conduct or gross misconduct, in
either case, in violation of the Company’s Code of Ethical Business Conduct.
Any act, or failure to act, based upon authority given pursuant to a resolution
duty adopted by the Board or upon the instructions of the Chief Executive
Officer or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a written notice from the Chief
Executive Officer, a copy of which notice has been previously delivered to the
Board of Directors, finding that, in the good faith opinion of the Chief
Executive Officer, the Executive is guilty of the conduct described in
subsection 5 (b)(i) or (ii) above, and specifying the particulars thereof in
detail.

 

8



--------------------------------------------------------------------------------



 



(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Appendix I and the Amended and Restated
Employment Letter, “Good Reason” shall mean:
(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position, authority, duties or responsibilities as
contemplated by Section 4(a) of this Appendix I, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Appendix I, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) of this Appendix I;
(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Appendix I; or
(v) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform the this Appendix I and the Amended and Restated
Employment Letter in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.
(d) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the notice of termination, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination and (iii) if the Executive’s employment is terminated by reason of
death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

9



--------------------------------------------------------------------------------



 



6. Obligations of the Company upon Termination.
(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Term, the Company shall terminate the Executive’s employment other
than for Cause, death or Disability or the Executive shall terminate Executive’s
employment for Good Reason:
(i) the Company shall pay to the Executive in a single lump sum payment in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:
(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, plus (2) the product of (I) the
target Annual Bonus paid or payable, for the most recently completed calendar
year during the Employment Term and (II) a fraction, the numerator of which is
the number of days in the current calendar year through the Date of Termination,
and the denominator of which is 365 (“Pro Rata Bonus”), plus (3) any
compensation previously deferred by the Executive and not theretofore previously
paid shall be paid in accordance with the terms of the plan pursuant to which
deferral was made and (4) the amount equal to the Executive’s Annual Base Salary
through the twelfth month anniversary of the Date of Termination.
(ii) The Company shall provide all benefits as are, from time to time,
maintained for officers of the Company, including without limitation, medical
and other insurance plans to the Executive through the twelfth month anniversary
of the Date of the Termination of Executive’s employment pursuant to or, if not
pursuant to, which are substantially equal to the Company’s insurance programs
in effect and to the extent Executive participated immediately prior to the date
of such termination, provided that if the Consolidated Omnibus Reconciliation
Act of 1985 (“COBRA”) applies to the provision of health insurance benefits for
any part of the period of benefit continuation provided for by this paragraph,
Executive will make all necessary elections and such benefits will run
concurrently with and satisfy the continuation coverage requirements of this
paragraph for the period to which COBRA applies.
No payment of any sum nor the receipt of any benefit shall be due to Executive
under this Section 6(a) unless and until Executive shall have executed and
delivered to the Company a release of any and all claims against the Company and
its subsidiaries (and their respective present and former officers, directors,
employees and agents — collectively the “Released Parties”) and a covenant not
to sue the Released Parties, all in form and substance as provided by counsel to
the Company (the “Release”) and any waiting period or revocation period provided
by law for the effectiveness of such Release shall have expired without
Executive’s having revoked such Release. In the event Executive shall decline or
fail for any reason to execute and deliver such Release, the Executive shall be
entitled to receive only those amounts provided pursuant to Section 6(d)
provided for an Executive whose employment is terminated by the Company for
Cause or by Executive without Good Reason.
(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Appendix I and the Amended
and Restated Employment Letter shall terminate without further obligations to
the Executive’s legal representatives under this Appendix I and the Amended and
Restated Employment Letter, except that Executive, or Executive’s estate if
applicable, shall be entitled to receive the sum of (i) Executive’s Annual Base
Salary through the Date of Termination, (ii) Executive’s Pro Rata Bonus (as
defined in Section 6(a)(i)(A)(2)) and (iii) the timely payment or provision of
any other amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies. The amounts
set forth in Section 6(b)(i) and (ii) shall be paid to the Executive’s estate,
as applicable, in a lump sum in cash within 30 days of the Date of Termination.

 

10



--------------------------------------------------------------------------------



 



(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Term, this Appendix I and the
Amended and Restated Employment Letter shall terminate without further
obligations to the Executive, except that Executive shall be entitled to receive
the sum of (i) Executive’s Annual Base Salary through the Disability Effective
Date and (ii) Executive’s Pro Rata Bonus (as defined in Section 6(a)(i)(A)(2))
and (iii) the timely payment or provision of other benefits required to be paid
or provided to Executive or which Executive is eligible to receive under any
plan, program, practices or policies relating to disability of the Company and
its affiliated Companies. The amounts set forth in Section 6(c)(i) and
(ii) shall be paid to the Executive in a lump sum in cash within 30 days of the
Date of Termination.
(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or Executive voluntarily terminates employment without Good
Reason during the Employment Term, this Appendix I and the Amended and Restated
Employment Letter shall terminate without further obligations to the Executive
other than for the Executive’s Annual Base Salary through the Date of
Termination and timely payment or provision of any other applicable benefits, in
each case to the extent theretofore unpaid.
7. Options, SARs and Restricted Stock. All options to purchase and stock
appreciation rights in common stock in the Company and the grants of common
stock in the Company with vesting restrictions held by Executive on the date of
a Change of Control shall immediately be deemed vested and the options and stock
appreciation rights shall immediately become exercisable on the date of the
Change in Control and Executive shall have until the end of the applicable
original term of each such option and stock appreciation right to exercise such
option and stock appreciation right; provided, however, that if Executive’s
employment with the Company is terminated for any reason (other than Cause)
after the Change in Control, Executive shall have until the earlier of (1) the
end of the applicable original term of each such option and stock appreciation
right and (2) 18 months after the Date of Termination to exercise each such
option and stock appreciation right post-termination. In the event that
Executive’s employment with the Company is terminated for Cause, all options,
stock appreciation rights and unvested restricted stock held by Executive shall
terminate immediately.

 

11



--------------------------------------------------------------------------------



 



8. Nonexclusivity of Rights. Nothing in this Appendix I or the Amended and
Restated Employment Letter shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the date of termination of
employment shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Appendix I and the Amended and Restated Employment Letter.
9. Section 409A. In the event that an amount becomes payable to the Executive
after his termination of employment, the Company shall determine whether such
payment is subject to the requirements of Section 409A (a) (2)(A)(i) and
Section 409A (a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(hereinafter referred to as the “Specified Employee Rule”). The Company shall
make such determination and provide written notice thereof to the Executive
prior to the earlier of the date that any such amounts would be paid to the
Executive without regard to Code Section 409A or within 30 days after his
termination of employment. Upon the request of the Executive, the Company agrees
to promptly provide to him such information that the Executive may reasonably
request with regard to its determination. In the event that the Company
determines that an amount payable to the Executive after his termination of
employment is subject to the Specified Employee Rule, then no distribution of
such amount shall be made to the Executive on account of his separation from
service before the date which is six (6) months after the date of his separation
from service (or if earlier, the date of death of the Executive). The aggregate
amount that would have been payable to the Executive but for the restrictions
imposed by Section 409A shall be paid to the Executive as soon as permitted by
Section 409A.

 

12